UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 ADAPTEC, INC. (Name of Registrant as Specified in Its Charter) STEEL PARTNERS II, L.P. STEEL PARTNERS HOLDINGS L.P. STEEL PARTNERS LLC STEEL PARTNERS II GP LLC WARREN G. LICHTENSTEIN JACK L. HOWARD JOHN J. QUICKE (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Steel Partners II, L.P. (“SP II”), together with the other participants named herein, has made a definitive filing with the Securities and Exchange Commission of a consent statement and an accompanying WHITE consent card to be used to solicit consents from stockholders of Adaptec, Inc., a Delaware corporation (“Adaptec”), for the removal of two directors, Sundi Sundaresh and Robert Loarie, from the Board of Directors of Adaptec. On October 8, 2009, SP II issued the following press release: Steel Partners Clarifies its Value-Maximizing Plan for Adaptec Urges Stockholders Not to Be Distracted by Legacy Directors’ Scare Tactics and Wild Claims NEW YORK(BUSINESS WIRE)Steel Partners II, L.P. (“Steel Partners”) announced today that it has issued the following open letter to stockholders of Adaptec, Inc. (“Adaptec” or the “Company”) (NASDAQ:ADPT - News) in which it clarifies its value-maximizing plan for Adaptec and emphasizes that its plan matches recommendations made by the Company’s own independent financial advisor and approved by the Board. Steel Partners urged stockholders not to be distracted from the real issues behind the consent solicitation by false and misleading statements being made by the Legacy Directors. Full text of the letter follows: October 8, 2009 Dear Fellow Adaptec Stockholders: THE LEGACY DIRECTORS HAVE RESORTED TO SCARE TACTICS TO MAINTAIN THEIR CONTROL OF ADAPTEC! Legacy Directors Joseph Kennedy and Douglas Van Houweling continue to spread false and misleading information concerning Steel Partners while trying to ignore the real issues in this consent solicitation. Now, they have added scare tactics and wild claims to distract you from their own risky plans for Adaptec and the failures, horrendous track record and serious shortcomings of the Company’s CEO, Sundi Sundaresh. STEEL PARTNERS’ PLAN IS TO FOLLOW THE RECOMMENDATION OF THE COMPANY’S INDEPENDENT FINANCIAL ADVISOR A HIGHLY REPUTABLE AND NATIONALLY-RECOGNIZED INVESTMENT BANK The Legacy Directors would have you believe that it was Steel Partners’ initiative to pursue a sale of the Company’s business operations. What they don’t want you to know is that this plan is actually the recommendation of the Company’s independent financial advisor, a nationally-recognized investment bank, following a several month-long strategic review process. In the first quarter of 2009, the full Board approved the hiring of an investment bank (recommended by Mr. Sundaresh) to evaluate all options to maximize stockholder value at Adaptec, including stock buybacks, one-time dividends, acquisitions that could provide scale and an outright sale of the Company’s operating business. After a thorough process, the financial advisor recommended that Adaptec sell the operating business to a strategic buyer, and then look to redeploy the capital in a way to maximize the value of the net operating loss carry forwards (NOLs). The Board approved going forward with this recommendation while certain Legacy Directors, including Messrs. Sundaresh, Kennedy and Loarie, voted against it. Mr. Van Houweling, himself, voted to approve the financial advisor’s recommendation, but now claims that it was all Steel Partners’ idea. We agree with the financial advisor that the best alternative for Adaptec is to seek to sell the Company’s operating business, as opposed to continuing to run it under Mr. Sundaresh’s failed strategic plans. Adaptec’s operating business is too small to survive as is and to successfully compete in the current marketplace. The Company’s financial advisor recognized this in concluding it would be worth more to a synergistic buyer than to Adaptec.
